 



1.
EXHIBIT 10.60
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JULY 1, 2007
INDEX

          ARTICLE   SUBJECT   PAGE
ARTICLE 1
  BUSINESS COVERED   3
ARTICLE 2
  COMMENCEMENT AND TERMINATION   4
ARTICLE 3
  REINSURANCE COVERAGE   4
ARTICLE 4
  EXCLUSIONS   5
ARTICLE 5
  REINSURANCE PREMIUM   6
ARTICLE 6
  DEFINITION OF LOSS OCCURRENCE   6
ARTICLE 7
  NET RETAINED LINES   8
ARTICLE 8
  REPORTS, LOSS AND LOSS SETTLEMENTS   10
ARTICLE 9
  ERRORS AND OMISSIONS   10
ARTICLE 10
  CURRENCY   11
ARTICLE 11
  FEDERAL EXCISE TAX AND OTHER TAXES   11
ARTICLE 12
  ACCESS TO RECORDS   11
ARTICLE 13
  RESERVES   12
ARTICLE 14
  SERVICE OF SUIT   15
ARTICLE 15
  ARBITRATION   16
ARTICLE 16
  INSOLVENCY   20
ARTICLE 17
  CONFIDENTIALITY   20
ARTICLE 18
  LATE PAYMENTS   21
ARTICLE 19
  OFFSET   23
ARTICLE 20
  SPECIAL TERMINATION   23
ARTICLE 21
  TERRORISM RECOVERY   25
ARTICLE 22
  VARIOUS OTHER TERMS   25
ARTICLE 23
  INTERMEDIARY   28

 



--------------------------------------------------------------------------------



 



2.
ATTACHMENTS:
INSOLVENCY FUNDS EXCLUSION
NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE — REINSURANCE (BRMA 35B)
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE
TERRORISM EXCLUSION NMA 2930C
FUNGI COVERAGE LIMITATION — NMA 2955
POLLUTION EXCLUSION CLAUSE
EXHIBIT “A” — FIRST PROPERTY CATASTROPHE EXCESS OF LOSS
EXHIBIT “B” — SECOND PROPERTY CATASTROPHE EXCESS OF LOSS
EXHIBIT “C” — THIRD PROPERTY CATASTROPHE EXCESS OF LOSS

 



--------------------------------------------------------------------------------



 



3.
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JULY 1, 2007
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
(Hereinafter referred to individually or collectively as the “Company”)
This Contract is comprised of Articles through and the Exhibits listed below.
The terms of the Articles and Exhibits shall determine the rights and
obligations of the parties hereto. The terms of all Articles shall apply to each
and every Exhibit unless specifically amended therein.
EXHIBIT A — FIRST PROPERTY CATASTROPHE EXCESS OF LOSS
EXHIBIT B — SECOND PROPERTY CATASTROPHE EXCESS OF LOSS
EXHIBIT C — THIRD PROPERTY CATASTROPHE EXCESS OF LOSS
ARTICLE 1
BUSINESS COVERED
A. This Contract applies to all Policies, except as hereinafter excluded,
written and classified by the Company as Fire, Allied Lines, Homeowners Multiple
Peril (Section I), Commercial Multiple Peril (Section I), Inland Marine,
Automobile Physical Damage and all property business assumed by Tower Risk
Management issuing carriers, inforce at and written with a Policy period (new
and renewal) effective during the term of this Contract.
B. The term “Policies”, whenever used herein, shall mean all binders, policies,
contracts, certificates and other obligations of insurance or reinsurance.
C. The reinsurance of all Business Covered hereunder shall be subject in all
respects to the same risks, terms, clauses, conditions, interpretations,
alterations, modifications, cancellations and waivers as the respective
insurances (or reinsurances) of the Company’s Policies and the Reinsurer shall
pay losses as may be paid thereon, subject always to the limits, terms and
conditions of this Contract.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



4.
ARTICLE 2
COMMENCEMENT AND TERMINATION
     This Contract shall incept at 12:01 a.m., Eastern Standard Time, July 1,
2007, with respect to Net Losses arising out of Loss Occurrences commencing on
or after that date on Business Covered hereunder and shall remain in force until
12:01 a.m., Eastern Standard Time, July 1, 2008. Should this Contract terminate
while a Loss Occurrence is in progress, the entire loss arising out of the Loss
Occurrence shall be subject to this Contract.
ARTICLE 3
REINSURANCE COVERAGE
Part One – LIMIT OF COVERAGE
     See Exhibits A, B, and C attached to and forming part of this Contract.
Part Two – DEFINITION OF NET LOSS
A. The term “Net Loss” shall mean the actual loss sustained by the Company under
Business Covered hereunder including (i) sums paid in settlement of claims and
suits and in satisfaction of judgments, (ii) prejudgment interest when added to
a judgment, (iii) any interest on judgments other than prejudgment interest when
added to a judgment and (iv) all Loss Adjustment Expenses incurred by the
Company.
B. “Loss Adjustment Expenses” shall mean: (i) expenses sustained in connection
with adjustment, defense, settlement and litigation of claims and suits,
satisfaction of judgments, resistance to or negotiations concerning a loss
(which shall include the expenses and the pro rata share of the salaries of the
Company’s field employees according to the time occupied in adjusting such loss
and the expenses of the Company’s employees while diverted from their normal
duties to the service of field adjustment but shall not include any salaries of
officers or normal overhead expenses of the Company), (ii) legal expenses and
costs incurred in connection with coverage questions regarding specific claims
and legal actions, including Declaratory Judgment Expenses, connected thereto,
(iii) all interest on judgments other than prejudgment interest except when
included in Net Loss, and (iv) expenses sustained to obtain recoveries, salvages
or other reimbursements, or to secure the reverse or reduction of a verdict or
judgment. “Declaratory Judgment Expense” as used in this Contract shall mean all
expenses incurred by the Company in connection with declaratory judgment actions
brought to determine the Company’s defense and/or indemnification obligations
that are allocable to specific Policies and claims subject to this Contract.
Declaratory Judgment Expense will be deemed to have been incurred by the Company
on the date of the actual or alleged loss giving rise to the declaratory
judgment action.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



5.
C. All salvages, recoveries, payments and reversals or reductions of verdicts or
judgments (net of the cost of obtaining such salvage, recovery, payment or
reversal or reduction of a verdict, award or judgment) whether recovered,
received or obtained prior or subsequent to loss settlement under this Contract,
including amounts recoverable under other reinsurance whether collected or not,
shall be applied as if recovered, received or obtained prior to the aforesaid
settlement and shall be deducted from the actual losses sustained to arrive at
the amount of the Net Loss. Nothing in this Article shall be construed to mean
losses are not recoverable until the final Net Loss to the Company finally has
been ascertained.
D. The Reinsurers shall be subrogated, as respects any loss for which the
Reinsurers shall actually pay or become obligated, but only to the extent of the
amount of payment by or the amount of liability to the Reinsurers, to all the
rights of the Company against any person or other entity who may be legally
responsible for damages as a result of said loss. The Company shall enforce such
rights but in the event that the Company elects or neglects to do so, the
Reinsurers are hereby authorized and empowered to bring any appropriate action
in the name of the Company or its policyholders, or otherwise to enforce such
rights. The Reinsurers shall promptly remit to the Company the amount of any
recovery obtained net of expenses sustained in such an action in excess of the
amount of payment by, or the amount of liability to, the Reinsurers hereunder.
ARTICLE 4
EXCLUSIONS
A. This Contract shall not cover, as respects all classes of business reinsured
hereunder:
1. Insolvency and Financial Guarantee
2. War risks as excluded by War Risk Exclusion Clause appearing in original
policies.
3. Reinsurance Assumed, other than as expressed in the Business Covered Article.
4. All Casualty, Fidelity and Surety coverage
5. Aviation Insurance
6. Ocean Marine Insurance
7. Earthquake Insurance
8. Transmission & Distribution Lines
9. Extra Contractual Obligations, that is, any liability for damages, arising
out of Policies reinsured by this Contract paid or payable by the Company as a
result of a claim against it by its insured, which claim alleges negligence or
bad faith in rejecting a settlement within Policy limits, or in discharging its
duty to defend or prepare the defense in the trial of a lawsuit against its
insured, or in discharging its duty to prepare or prosecute an appeal consequent
upon such a lawsuit.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



6.
10. Loss in Excess of Policy Limits, that is any amount of loss, together with
any legal costs and expenses incurred in connection therewith, paid as damages
or in settlement by the Company in excess of its Policy Limits, but otherwise
within the coverage terms of the Policy, arising from an allegation or claim of
its insured, its insured’s assignee, or other third party, which alleges
negligence, gross negligence, bad faith or other tortious conduct on the part of
the Company in the handling of a claim under a Policy or bond, in rejecting a
settlement within the Policy Limits, in discharging a duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.
11. Punitive Damages, that is, those damages awarded as a penalty, the amount of
which is not governed, nor fixed by statute.
12. ECO/XPL in connection with the Agent’s handling of the Business Covered and
any claims arising from the Business Covered.
13. Ex-gratia settlements, that is, all settlements of losses not covered under
the express terms of the Policies.
14. Flood insurance when written on a stand-alone basis.
B. The following Exclusion Clauses are attached hereto and form part of this
Contract:
1. Pools, Associations and Syndicates
2. Insolvency Fund Exclusion Clause
3. Nuclear Incident Exclusion Clause – Physical Damage – Reinsurance U.S.
4. Terrorism Exclusion, NMA2930c
5. Fungi Coverage Limitation NMA 2955
6. Pollution Exclusion Clause
ARTICLE 5
REINSURANCE PREMIUM
     See Exhibits A, B, and C attached to and forming part of this Contract.
ARTICLE 6
DEFINITION OF LOSS OCCURRENCE
A. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one Loss Occurrence shall be limited to all individual losses
sustained by the Company
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



7.
occurring during any period of one hundred sixty-eight (168) consecutive hours
arising out of and directly occasioned by the same event except that the term
Loss Occurrence shall be further defined as follows:
1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of seventy-two (72) consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.
2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of seventy-two (72) consecutive hours within the area of one
municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event. The maximum duration
of seventy-two (72) consecutive hours may be extended in respect of individual
losses which occur beyond such seventy-two (72) consecutive hours during the
continuous occupation of an insured’s premises by strikers, provided such
occupation commenced during the aforesaid period.
3. As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the opening paragraph of this Article)
and fire following directly occasioned by the earthquake, only those individual
fire losses which commence during the period of one hundred sixty-eight
(168) consecutive hours may be included in the Company’s Loss Occurrence.
4. As regards “Freeze”, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s Loss Occurrence.
5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which commence during any period of one hundred
sixty-eight (168) consecutive hours within a one hundred-fifty (150) mile radius
of any fixed point selected by the Company where a claim has actually been made
may be included in the Company’s “Loss Occurrence.” However, an individual loss
subject to this subparagraph cannot be included in more than one Loss
Occurrence.
B. Except for those Loss Occurrences referred to in subparagraph 2 of
Paragraph A of this Article, the Company may choose the date and time when any
such period of consecutive hours commences provided that it is not earlier than
the
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



8.
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss and provided that
only one such period of one hundred sixty-eight (168) consecutive hours shall
apply with respect to one event, except for any Loss Occurrence referred to in
subparagraph 1 above where only one such period of seventy-two (72) consecutive
hours shall apply with respect to one event.
C. However, as respects those Loss Occurrences referred to in subparagraph 2 of
this Article, if the disaster, accident or loss occasioned by the event is of
greater duration than seventy-two (72) consecutive hours, then the Company may
divide that disaster, accident or loss into two or more Loss Occurrences
provided no two periods overlap and no individual loss is included in more than
one such period and provided that no period commences earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss.
D. No individual losses occasioned by an event that would be covered by
seventy-two (72) hours clauses may be included in any Loss Occurrence claimed
under the one hundred sixty-eight (168) hours provision.
E. Losses arising, directly or indirectly, out of:

  (i)   loss of, alteration of, or damage to     or       (ii)   a reduction in
the functionality, availability or operation of a computer system, hardware,
program, software, data, information repository, microchip, integrated circuit
or similar device in computer equipment or non-computer equipment, whether the
property of the policyholder of the reinsured or not, do not in and of
themselves constitute an event unless arising out of one or more of the
following perils:         fire, lightning, explosion, aircraft or vehicle
impact, falling objects, windstorm, hail, tornado, cyclone, hurricane,
earthquake, volcano, tsunami, flood, freeze or weight of snow.

ARTICLE 7
NET RETAINED LINES
A. This Contract applies only to that portion of any Policy which the Company
retains net for its own account, and in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of that portion of any Policy
which the Company retains net for its own account shall be included.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



9.
B. The amount of the Reinsurers’ liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other Reinsurers, whether specific or general, any amounts
which may have become due from such Reinsurers, whether such inability arises
from the insolvency of such other Reinsurers or otherwise.
C. Inter-company reinsurance among the companies collectively called the
“Company” shall be entirely disregarded for all purposes of this Contract.
D. As respects Exhibits B & C, permission is hereby granted the Company to carry
underlying reinsurance and layers of catastrophe reinsurance both below and
above this layer of coverage and recoveries made thereunder shall be disregarded
for all purposes of this Contract and shall inure to the sole benefit of the
Company.
E. The Company has in place the following inuring reinsurance, or so deemed, on
their direct and assumed books:
1. DIRECT
40% Quota Share of $1,000,000 on New and Renewal business as of July 1, 2006
with a ceded occurrence limit of $4,000,000.
Excess of Loss reinsurance utilized excess $1,000,000 on In Force, New and
Renewal business, respectively. The Excess of Loss layers maintain occurrence
caps of $3,000,000, $6,000,000 and $5,000,000, respectively.
The Company maintains facultative reinsurance coverage on risks excess of
$10,000,000.
2. ASSUMED
The Company’s assumed exposures effective November 1, 2006 for State National
and January 1, 2007 for Virginia Surety will be limited to the exposures excess
of occurrence limits within the quota share and excess of loss layers
respectively.
Within the State National Quota Share the Company will assume, on a New and
Renewal basis, the exposures excess the occurrence cap of $10,000,000. The
Company will also assume the exposures excess the occurrence limits on the
excess of loss layers. The occurrence caps are $3,000,000, $6,000,000 and
$5,000,000 respectively.
Within the Virginia Surety Quota Share the Company will assume, on an Inforce
basis, the exposures excess the occurrence cap of $10,000,000. The Company will
also assume the exposures excess the occurrence limits on the excess of loss
layers. The occurrence caps are $3,000,000, $6,000,000 and $5,000,000
respectively.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



10.
F. The Company will provide the Reinsurers hereon prompt notice of any changes
made to those reinsurance programs identified in the above paragraphs.
G. It is warranted that any one Loss Occurrence shall include two (2) or more
risks in which the Company has an interest.
ARTICLE 8
REPORTS, LOSS AND LOSS SETTLEMENTS
A. The Company shall advise the Reinsurers promptly of all losses which, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurers.
B. The Company shall have the right to settle all claims under its Policies. All
loss settlements made by the Company within the terms and conditions of this
Contract shall be final and binding. The Reinsurer shall pay or allow, as the
case may be, its share of each such settlement in accordance with this Contract
all amounts for which it is obligated as soon as possible, but not later than
ten (10) business days, of being furnished by the Company with reasonable
evidence of the amount due. Reasonable evidence of the amount due shall consist
of a certification by the Company, accompanied by proof of loss documentation
the Company customarily presents with its claims payment requests, that the
amount requested to be paid and submitted by the certification, is, upon
information and belief, due and payable to the Company by the Reinsurers under
the terms and conditions of this Contract.
C. In addition, the Company shall furnish the Reinsurers a periodic statement
showing the unearned premium, the total reserves for outstanding Net Losses
including Loss Adjustment Expense, and such other information as may be required
by the Reinsurers for completion of their NAIC annual statements.
ARTICLE 9
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made by the Company in connection
with this Contract (including the reporting of claims) shall not relieve the
Reinsurer from any liability which would have attached had such error or
omission not occurred, provided always that such error or omission shall be
rectified as soon as possible. This Article shall not apply to a sunset
provision, if any in this Contract, nor to a commutation made in connection with
this Contract.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



11.
ARTICLE 10
CURRENCY
     Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars. Amounts paid or received by the
Company in any other currency shall be converted to United States Dollars at the
rate of exchange at the date such transaction is entered on the books of the
Company.
ARTICLE 11
FEDERAL EXCISE TAX AND OTHER TAXES
A. To the extent that any portion of the reinsurance premium for this Contract
is subject to the Federal Excise Tax (as imposed under Section 4371 of the
Internal Revenue Code) and the Reinsurer is not exempt therefrom, the Reinsurers
shall allow for the purpose of paying the Federal Excise Tax, a deduction by the
Company of the applicable percentage of the premium payable hereon. In the event
of any return of premium becoming due hereunder, the Reinsurers shall deduct the
applicable same percentage from the return premium payable hereon and the
Company or its agent shall take steps to recover the tax from the United States
Government. In the event of any uncertainty, upon the written request of the
Company, the Reinsurer will immediately file a certificate signed by a senior
corporate officer of the Reinsurer certifying to its entitlement to the
exemption from the Federal Excise Tax with respect to one or more transactions.
B. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian Tax returns or when making tax returns, other than Income or Profits
Tax returns, to any State or Territory of the United States of America or to the
District of Columbia.
ARTICLE 12
ACCESS TO RECORDS
The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect (and make reasonable
copies) through its designated representatives during the term of this Contract
and thereafter, all non-privileged books, records and papers of the Company
directly related to any reinsurance hereunder, or the subject matter hereof,
provided that if the Reinsurer has ceased active market operations, this right
of access shall be subject to that Reinsurer being current in all payments owed
the Company that are not currently the subject of a formal dispute (such as the
initiation of an Arbitration or Mediation). For the purposes of this Article,
“non-privileged” refers to books, records and papers that are not subject to the
Attorney-client privilege and Attorney-work product doctrine.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



12.
ARTICLE 13
RESERVES
A. If, at any time during the period of this Contract and thereafter the
reinsurance provided by a Reinsurer participating in this Contract does not
qualify for full statutory accounting credit for reinsurance by regulatory
authorities having jurisdiction over the Company (whether by reason of lack of
license, accreditation or otherwise) such that a financial penalty to the
Company would result on any statutory statement or report the Company is
required to make or file with insurance regulatory authorities (or a court of
law in the event of insolvency), the Reinsurer shall secure the Reinsurer’s
share of Obligations for which such full statutory credit is not granted by
those authorities in a manner, form, and amount described in Paragraph B and
acceptable to all applicable insurance regulatory authorities in accordance with
this Article.
B. The Reinsurer shall secure such obligations, within thirty (30) days after
the receipt of the Company’s written request regarding the Reinsurer’s share of
obligations under this Contract (but not later than December 31) of each year by
either:
1. Clean, irrevocable, and unconditional evergreen letter(s) of credit issued
and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Company’s domiciliary state and
acceptable to the Company and to insurance regulatory authorities;
2. A trust account meeting at least the standards of New York’s Insurance
Regulation 114 and the Insurance Law of the Company’s domiciliary state; or
3. Cash advances or funds withheld or a combination of both, which will be under
the exclusive control of the Company (“Funds Deposit”).
C. The “Obligations” referred to herein means, subject to the preceding
paragraphs, the then current (as of the end of each calendar quarter) sum of
any:
     1. amount of the ceded unearned premium reserve for which the Reinsurer is
responsible to the Company;
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



13.

2. amount of Net Losses and Loss Adjustment Expenses and other amounts paid by
the Company for which the Reinsurer is responsible to the Company but has not
yet paid;
3. amount of ceded reserves for Net Losses and Loss Adjustment Expenses for
which the Reinsurer is responsible to the Company;
4. amount of return and refund premiums paid by the Company for which the
Reinsurer is responsible to the Company but has not yet paid.
D. The Company, or its successors in interest, may draw, at any time and from
time to time, upon the:

  1.   Established letter of credit (or subsequent cash deposit);     2.  
Established trust account (or subsequent cash deposit); or     3.   Funds
Deposit;

without diminution or restriction because of the insolvency of either the
Company or the Reinsurer for one or more of the following purposes set forth
below.

E.   Draws shall be made only for the following purposes:

1. To make payment to and reimburse the Company for the Reinsurer’s share of Net
Loss and Loss Adjustment Expense and other amounts paid by the Company under its
Policies and for which the Reinsurer is responsible under this Contract that is
due to the Company but unpaid by the Reinsurer including but not limited to the
Reinsurer’s share of premium refunds and returns; and
2. To obtain a cash advance of the entire amount of the remaining balance under
any letter of credit in the event that the Company:
a. has received notice of non-renewal or expiration of the letter of credit or
trust account;
b. has not received assurances satisfactory to the Company of any required
increase in the amount of the letter of credit or trust account, or its
replacement or other continuation of the letter of credit or trust account at
least thirty (30) days before its stated expiration date;
c. has been made aware that others may attempt to attach or otherwise place in
jeopardy the security represented by the letter of credit or trust account; or
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



14.

d. has concluded that the trustee or issuing (or confirming) bank’s financial
condition is such that the value of the security represented by the letter of
credit or trust account may be in jeopardy;
and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain un-liquidated and un-discharged at
least thirty (30) days prior to the stated expiration date or at the time the
Company learns of the possible jeopardy to the security represented by the
letter of credit or trust account.
F. If the Company draws on the letter of credit or trust account to obtain a
cash advance, the Company will hold the amount of the cash advance so obtained
in the name of the Company in any qualified United States financial institution
as defined under the Insurance Law of the Company’s domiciliary state in trust
solely to secure the Obligations referred to above and for the use and purposes
enumerated above and to return any balance thereof to the Reinsurer:
1. Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Company under this Contract; or
2. In the event the Reinsurer subsequently provides alternate or replacement
security consistent with the terms hereof and acceptable to the Company.
G. The Company will prepare and forward at annual intervals or more frequently
as determined by the Company, but not more frequently than quarterly to the
Reinsurer a statement for the purposes of this Article, showing the Reinsurer’s
share of Obligations as set forth above. If the Reinsurer’s share thereof
exceeds the then existing balance of the security provided, the Reinsurer will,
within fifteen (15) days of receipt of the Company’s statement, but never later
than December 31 of any year, increase the amount of the letter of credit, (or
subsequent cash deposit), trust account or Funds Deposit to the required amount
of the Reinsurer’s share of Obligations set forth in the Company’s statement,
but never later than December 31 of any year. If the Reinsurer’s share thereof
is less than the then existing balance of the security provided, the Company
will release the excess thereof to the Reinsurer upon the Reinsurer’s written
request. The Reinsurer will not attempt to prevent the Company from holding the
cash advance or Funds Deposit so long as the Company is acting in accordance
with this Article. The Company shall pay interest earned on the deposited
amounts to the Reinsurers as the parties shall have agreed.
H. Any assets deposited to a trust account will be valued according to their
current fair market value and will consist only of cash (U.S. legal tender),
certificates of deposit issued by a qualified United States financial
institution as
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



15.

defined under the Insurance Law of the Company’s domiciliary state and payable
in cash, and investments of the types no less conservative than those specified
in Section 1404 (a)(1)(2)(3)(8) and (10) of the New York Insurance Law and which
are admitted assets under the Insurance Law of the Company’s domiciliary state.
Investments issued by the parent, subsidiary, or affiliate of either the Company
or the Reinsurer will not be eligible investments. All assets so deposited will
be accompanied by all necessary assignments, endorsements in blank, or transfer
of legal title to the trustee in order that the Company may negotiate any such
assets without the requirement of consent or signature from the Reinsurer or any
other entity.
I. All settlements of account between the Company and the Reinsurer will be made
in cash or its equivalent. All income earned and received by the amount held in
an established trust account will be added to the principal.
J. The Company’s “successors in interest” will include those by operation of
law, including without limitation, any liquidator, rehabilitator, receiver, or
conservator.
K. The Reinsurer will take any other reasonable steps that may be required for
the Company to take full credit on its statutory financial statements for the
reinsurance provided by this Contract.
ARTICLE 14
SERVICE OF SUIT
A. This Article only applies to a Reinsurer domiciled outside of the United
States and/or unauthorized in any state, territory or district of the United
States having jurisdiction over the Company. Furthermore, this Article will not
be read to conflict with or override any obligations of the parties to arbitrate
their disputes under this Contract. This Article is intended as an aid to
compelling arbitration if called for by this Contract or enforcing any such
arbitration or arbitral award, not as an alternative to any Arbitration
provision in this Contract that is applicable for resolving disputes arising out
of this Contract.
B. In the event of any dispute, the Reinsurer, at the request of the Company,
shall submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of any obligation to arbitrate disputes arising from this
Contract or the Reinsurer’s rights to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



16.

C. The Reinsurer, once the appropriate court is selected, whether such court is
the one originally chosen by the Company and accepted by the Reinsurer or is
determined by removal, transfer, or otherwise, as provided above, will comply
with all requirements necessary to give said court jurisdiction and, in any suit
instituted against any of them upon this Contract, will abide by the final
decision of such court or any appellate court in the event of an appeal.
D. Service of process in any such suit against the Reinsurer may be made upon
Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, — or in
substitution therefore, the firm identified by the Reinsurer on the Reinsurer’s
signature page to this Contract, — (“Firm”) and in any suit instituted, the
Reinsurer shall abide by the final decision of such court or of any Appellate
Court in the event of an appeal.
E. The Firm is authorized and directed to accept service of process on behalf of
the Reinsurer in any such suit and/or upon the request of the Company to give a
written undertaking to the Company that they shall enter a general appearance
upon the Reinsurer’s behalf in the event such a suit shall be instituted.
F. Further, as required by and pursuant to any statute of any state, territory
or district of the United States which makes provision therefore, the Reinsurer
hereby designates the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract, and
hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.
ARTICLE 15
ARBITRATION
A. Any and all disputes between the Company and the Reinsurer arising out of,
relating to, or concerning this Contract, whether sounding in contract or tort
and whether arising during or after termination of this Contract, shall be
submitted to the decision of a board of arbitration composed of two
(2) arbitrators and an umpire (“Board”) meeting at a site in the city in which
the principal headquarters of the Company are located. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.
B. A notice requesting arbitration, or any other notice made in connection
therewith, shall be in writing and be sent certified or registered mail, return
receipt requested to the affected parties. The notice requesting arbitration
shall state in particulars all issues to be resolved in the view of the
claimant, shall appoint the arbitrator selected by the claimant and shall set a
tentative date for the hearing,
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



17.

which date shall be no sooner than ninety (90) days and no later than one
hundred fifty (150) days from the date that the notice requesting arbitration is
mailed. Within thirty (30) days of receipt of claimant’s notice, the respondent
shall notify claimant of any additional issues to be resolved in the arbitration
and of the name of its appointed arbitrator.
C. The members of the Board shall be impartial, disinterested and not currently
representing any party participating in the arbitration, and shall be current or
former senior officers of insurance or reinsurance concerns, experienced in the
line(s) of business that are the subject of this Contract. The Company and the
Reinsurer as aforesaid shall each appoint an arbitrator and the two
(2) arbitrators shall choose an umpire before instituting the hearing. As time
is of the essence, if the respondent fails to appoint its arbitrator within
thirty (30) days after having received claimant’s written request for
arbitration, the claimant is authorized to and shall appoint the second
arbitrator. If the two (2) arbitrators fail to agree upon the appointment of an
umpire within thirty (30) days after notification of the appointment of the
second arbitrator, within ten (10) days thereof, the two (2) arbitrators shall
request ARIAS U.S. (“ARIAS”) to apply its procedures to appoint an umpire for
the arbitration with the qualifications set forth above in this Article. If the
use of ARIAS procedures fails to name an umpire, either party may apply to a
court of competent jurisdiction to appoint an umpire with the above required
qualifications. The umpire shall promptly notify in writing all parties to the
arbitration of his selection and of the scheduled date for the hearing. Upon
resignation or death of any member of the Board, a replacement shall be
appointed in the same fashion as the resigning or deceased member was appointed.
D. The claimant and respondent shall each submit initial briefs to the Board
outlining the facts, the issues in dispute and the basis, authority, and reasons
for their respective positions within thirty (30) days of the date of notice of
appointment of the umpire. The claimant and the respondent may submit a reply
brief to the Board within ten (10) days after filing of the initial brief(s).
Initial and reply briefs may be amended by the submitting party at any time, but
not later than ten (10) days prior to the date of commencement of the
arbitration hearing. Reasonable responses shall be allowed at the arbitration
hearing to new material contained in any amendments filed to the briefs but not
previously responded to.
E. The Board shall make a decision and award with regard to the terms expressed
in this Contract, the original intentions of the parties to the extent
reasonably ascertainable, and the custom and usage of the insurance and
reinsurance business that is the subject of this Contract. Notwithstanding any
other provision of this Contract, the Board shall have the right and obligation
to consider Underwriting and submission-related documents in any dispute between
the parties.
F. The Board shall be relieved of all judicial formalities and the decision and
award shall be based upon a hearing in which evidence shall be allowed though
the formal rules of evidence shall not strictly apply. Cross examination and
rebuttal
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



18.

shall be allowed. The Board may request a post-hearing brief to be submitted
within twenty (20) days of the close of the hearing.
G. The Board shall render its decision and award in writing within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding.
H. The Board may award interest at a rate no greater than the rates indicated
within the Article entitled LATE PAYMENTS, calculated from the date the Board
determines that any amounts due the prevailing party should have been paid to
the prevailing party, plus applicable Attorneys’ fees and costs.
I. Either party may apply to a court of competent jurisdiction for an order
confirming any decision and the award; a judgment of that Court shall thereupon
be entered on any decision or award. If such an order is issued, the Attorneys’
fees of the party so applying and court costs will be paid by the party against
whom confirmation is sought.
J. Except in the event of a consolidated arbitration, each party shall bear the
expense of the one arbitrator appointed by or for it and shall jointly and
equally bear with the other party the expense of any stenographer requested, and
of the umpire. The remaining costs of the arbitration proceedings shall be
finally allocated by the Board.
K. Subject to customary and recognized legal rules of privilege, each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses at the arbitration those of its employees, and those
of its affiliates as any other participating party reasonably requests,
providing always that the same witnesses and documents be obtainable and
relevant to the issues before the arbitration and not be unduly burdensome or
excessive in the opinion of the Board.
L. The parties may mutually agree as to pre-hearing discovery prior to the
arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.
M. The Board shall be the final judge of the procedures of the Board, the
conduct of the arbitration, of the rules of evidence, the rules of privilege,
discovery and production and of excessiveness and relevancy of any witnesses and
documents upon the petition of any participating party. To the extent permitted
by law, the Board shall have the authority to issue subpoenas and other orders
to
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



19.

enforce their decisions. The Board shall also have the authority to issue
interim decisions or awards in the interest of fairness, full disclosure, and a
prompt and orderly hearing and decision and award by the Board.
N. Upon request made to the Board not later than ten (10) days after the
umpire’s appointment, the Board may order a consolidated hearing as respects
common issues between the Company and all affected Reinsurers participating in
this Contract if the Board is satisfied in its discretion that the issues in
dispute affect more than one Reinsurer and a consolidated hearing would be in
the interest of fairness, and a prompt and cost effective resolution of the
issues in dispute.
O. If the parties mutually agree to or the Board orders a consolidated hearing,
all other affected participating Reinsurers shall join and participate in the
arbitration under time frames established by the Board and will be bound by the
Board’s decision and award unless excused by the Board in its discretion.
P. Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.
Q. In the event of an order of consolidation by the Board, the arbitrator
appointed by the original Reinsurer shall be subject to being, and may be,
replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer
involved in the dispute, the Reinsurer with the largest participation in this
Contract affected by the dispute. In the event two (2) or more Reinsurers
affected by the dispute each have the same largest participation, they shall
agree among themselves as to the replacement arbitrator, if any, to be
appointed. The umpire shall be the final determiner in the event of any dispute
over replacement of that arbitrator. All other aspects of the arbitration shall
be conducted as provided for in this Article provided that (1) each party
actively participating in the consolidated arbitration will have the right to
its own attorney, position, and related claims and defenses; (2) each party will
not, in presenting its position, be prevented from presenting its position by
the position set forth by any other party; and (3) the cost and expense of the
arbitration, exclusive of Attorneys’ fees (which will be borne exclusively by
the respective retaining party) but including the expense of any stenographer by
each party actively participating in the consolidated arbitration or as the
Board shall determine to be fair and appropriate under the circumstances.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



20.

ARTICLE 16
INSOLVENCY
(This Article shall be deemed to read as required to meet the statutory
insolvency clause requirements of the Company.)
A. In the event of insolvency or the appointment of a conservator, liquidator,
or statutory successor of the Company, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator, or
statutory successor on the basis of claims allowed against the insolvent Company
by any court of competent jurisdiction or by any conservator, liquidator, or
statutory successor of the Company having authority to allow such claims,
without diminution because of that insolvency, or because the conservator,
liquidator, or statutory successor has failed to pay all or a portion of any
claims.
B. Payments by the Reinsurer as above set forth shall be made directly to the
Company or to its conservator, liquidator, or statutory successor, except where
this Contract of reinsurance specifically provides another payee of such
reinsurance or except as provided by applicable law and regulation (such as
subsection (a) of section 4118 of the New York Insurance laws) in the event of
the insolvency of the Company.
C. In the event of the insolvency of the Company, the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the insolvent Company on the
Policy or Policies reinsured within a reasonable time after such claim is filed
in the insolvency proceeding and during the pendency of such claim any Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable
subject to court approval against the insolvent Company as part of the expense
of liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company solely as a result of the defense undertaken by the
Reinsurer.
D. Where two (2) or more Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.
ARTICLE 17
CONFIDENTIALITY
A. The information, data, statements, representations and other materials
provided by the Company or the Reinsurer to the other arising from consideration
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



21.

and participation in this Contract whether contained in the reinsurance
submission, this Contract, or in materials or discussions arising from or
related to this Contract, may contain confidential or proprietary information as
expressly indicated by the disclosing party in writing from time to time to the
other party of the respective parties (“Confidential Information”). This
Confidential Information is intended for the sole use of the parties to this
Contract (and their affiliates involved in management or operation of assumed
reinsurance business, retrocessionaires, prospective retrocessionaires,
intermediaries involved in such placements, respective auditors and legal
counsel) as may be necessary in analyzing and/or accepting a participation in
and/or executing their respective responsibilities under or related to this
Contract. Disclosing or using Confidential Information relating to this
Contract, without the prior written consent of the Disclosing Party, for any
purpose beyond (i) the scope of this Contract, (ii) the reasonable extent
necessary to perform rights and responsibilities expressly provided for under
this Contract, (iii) the reasonable extent necessary to administer, report to
and effect recoveries from retrocessional Reinsurers, (iv) the reporting to
regulatory or other governmental authorities as may be legally required or
(v) persons with a need to know the information, (all of the preceding persons
or entities who are legally obligated by either written agreement or otherwise
to maintain the confidentiality of the Confidential Information) is expressly
forbidden. Copying, duplicating, disclosing, or using Confidential Information
for any purpose beyond this expressed purpose is forbidden without the prior
written consent of the Disclosing Party.
B. Should a party (“Receiving Party”) receive a third party demand pursuant to
subpoena, summons, or court or governmental order, to disclose Confidential
Information that has been provided by another party to this Contract
(“Disclosing Party”), the Receiving Party shall provide the Disclosing Party
with written notice of any subpoena, summons, or court or governmental order, at
least ten (10) days prior to such release or disclosure. Unless the Disclosing
Party has given its prior permission to release or disclose the Confidential
Information, the Receiving Party shall not comply with the subpoena prior to the
actual date required by the subpoena. If a protective order or appropriate
remedy is not obtained, the Receiving Party may disclose only that portion of
the Confidential Information that it is legally obligated to disclose. However,
notwithstanding anything to the contrary in this Contract, in no event, to the
extent permitted by law, shall this Article require the Receiving Party not to
comply with the subpoena, summons, or court or governmental order.
C. This Article shall not apply after July 1, 2013.
ARTICLE 18
LATE PAYMENTS
A. Payments from the Reinsurer to the Company shall have as a due date the date
on which the proof of loss or demand for payment is received by the
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



22.

Reinsurer. Payment not received within sixty (60) days of the due date shall be
deemed overdue. Payments due from the Reinsurer to the Company will not be
considered overdue if the Reinsurer requests, in writing, that such payment be
made by drawing on a letter of credit or other similar method of funding that
has been established for this Contract, provided that there is an adequate
balance in place, and further provided that such advice to draw is received by
the Company within the sixty (60) day deadline set forth above. Payments from
the Company to the Reinsurer will have a due date as the date specified in this
Contract and will be overdue sixty (60) days thereafter. Premium adjustments
will be overdue sixty (60) days from the Contract due date or one hundred twenty
(120) days after the expiration or renewal date, whichever is greater.
B. The Company will provide the Reinsurer with a reasonable proof of loss and a
copy of the claim adjuster’s report(s) or any other reasonable evidence of
indemnification. If subsequent to receipt of this evidence, the information
contained therein is unreasonably insufficient or not in substantial accordance
with the contractual conditions of this Contract, then the payment due date as
specified above will be deemed to be the date upon which the Reinsurer received
the additional information necessary to approve payment of the claim and the
claim is presented in a reasonably acceptable manner. This paragraph is only for
the purpose of establishing when a claim payment is overdue, and will not alter
the provisions of the Article entitled REPORTS, LOSS AND LOSS SETTLEMENTS or
other pertinent contractual stipulations of this Contract.
C. If payment is made of overdue amounts within thirty (30) days of the due
date, overdue amounts will bear simple interest from the overdue date at a rate
determined by the annualized one (1) month London Interbank Offered Rate for the
first business day of the calendar month in which the amount becomes overdue, as
published in The Wall Street Journal, plus one hundred fifty (150) basis points
to be calculated weekly. If payment is made of overdue amounts more than thirty
(30) days after the due date, overdue amounts will bear simple interest from the
overdue date at a rate determined by the annualized one (1) month London
Interbank Offered Rate for the first business day of the calendar month in which
the amount becomes overdue, as published in The Wall Street Journal, plus three
hundred (300) basis points to be calculated on a weekly basis, but in no event
less than eight percent (8%) simple interest. If the sum of the compensating
additional amount computed in respect of any overdue payment is less than one
quarter of one percent (0.25%) of the amount overdue, or one thousand dollars
($1,000), whichever is greater, and/or the overdue period is one (1) week or
less, then the interest amount shall be waived. The basis point standards
referred to above shall be doubled if the late payment is due from a Reinsurer
who is no longer an active reinsurance market.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



23.

ARTICLE 19
OFFSET
     The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise and immediately
inform the Intermediary accordingly. In the event of the insolvency of any
party, offset shall be as permitted by applicable law.
ARTICLE 20
SPECIAL TERMINATION
A. The Company may terminate this Contract upon the happening of any one of the
following circumstances at any time by the giving of fifteen (15) days prior
written notice to the Reinsurer:
1. The Reinsurer ceases active underwriting operations or a State Insurance
Department or other legal authority orders the Reinsurer to cease writing
business in all jurisdictions. Or
2. The Reinsurer has filed a plan to enter into a Scheme of Arrangement or
similar procedure. “Scheme of Arrangement” is defined as a legislative or
regulatory process that provides a solvent Reinsurer the opportunity to settle
its obligations with the Company either (i) without the Company’s unrestrained
consent or (ii) prior to the Company having the ability to determine, with exact
certainty, the actual amount of the obligations still outstanding and ultimately
due to the Company. Or
3. The Reinsurer has: a) become insolvent, b) been placed under supervision
(voluntarily or involuntarily), c) been placed into liquidation or receivership,
or d) had instituted against it proceedings for the appointment of a supervisor,
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations. Or
4. A reduction in the Reinsurer’s surplus, or financial strength rating occurs:
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



24

a. As respects Reinsurers domiciled in the United States of America, (i) the
Reinsurer’s policyholders’ surplus (“PHS”) has been reduced by, whichever is
greater, twenty-five percent (25%) of the amount of PHS at the inception of this
Contract or twenty-five percent (25%) of the amount of PHS stated in its last
filed quarterly or annual statutory statement with its state of domicile; or
(ii) the Reinsurer’s AM Best’s insurer financial strength rating becomes less
than “A-”.
b. As respects Reinsurers domiciled outside the United States of America, other
than Lloyd’s Syndicates (i) the Reinsurer’s Capital & Surplus (“C&S”) has been
reduced by, whichever is greater, twenty-five percent (25%) of the published
currency amount of C&S at the inception of this Contract or twenty-five percent
(25%) of the published currency amount of C&S stated in its last filed financial
statement with its local regulatory authority; or (ii) as respects Lloyd’s
Syndicates, the Syndicate’s total stamp capacity has been reduced by more than
twenty-five percent (25%) of the amount of total stamp capacity which stood at
the inception of this Contract. (This provision does not apply to any Lloyd’s
Syndicate that voluntarily reduces its total stamp capacity.) or (iii) the
Reinsurer’s AM Best’s insurer financial strength rating becomes less than “A-”
or the Reinsurer’s Standard & Poor’s Insurance Rating becomes less than “BBB”.
Or
5. The Reinsurer has entered into a definitive agreement to (a) become merged
with, acquired or controlled by any company, corporation or individual(s) not
controlling or affiliated with the party’s operations previously; or
(b) directly or indirectly assign all or essentially all of its entire liability
for Obligations under this Contract to another party, other than with affiliated
companies with substantially the same or greater net worth, without the
Company’s prior written consent. Or
6. There is either (a) a severance or obstruction of free and unfettered
communication and/or normal commercial or financial intercourse between the
United States of America and the country in which the Reinsurer is incorporated
or has its principal office as a result of war, currency regulations or any
circumstances arising out of political, financial or economic uncertainty.
B. In the event that notice of termination is given by reason of an event
described in A4 above (the “Termination Notice”) and prior to the effective date
of the termination (the “Termination Date”), the Chief Financial Officer of the
Reinsurer represents and certifies in writing to the Company that (i) the
deterioration of the Reinsurer’s financial condition is the direct and sole
result of a recent major property catastrophe(s) or the result of an Act(s) of
Terrorism (either the “Event”) and (ii) that it is actively seeking and has a
high probability of
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



25.

successfully obtaining additional capital to substantially replace the capital
loss because of the Event (the “Extension Notice”), the Termination Date shall
be extended an additional thirty (30) days from the Termination Date (the
“Extended Termination Date”). If prior to the Extended Termination Date, the
chief financial officer of the Reinsurer represents and certifies in writing to
the Company that (a) it has raised sufficient capital so as to return its PHS or
C&S to within five percent (5%) of the Reinsurer’s PHS or C&S last filed with
its domiciliary regulatory authorities prior to the Event, (b) obtained
reinstatement of its rating agency grade(s) to the level as existed immediately
prior to the Event, and (c) as respects Reinsurers domiciled in the United
States of America, raised its adjusted capital to at least two hundred fifty
percent (250%) of its authorized control level risk-based capital, the
Termination Notice shall be null and void. Otherwise, this Contract shall
terminate on the Extended Termination Date in the manner described in the
Termination Notice.
C. In the event the Company elects to terminate, the Company shall, with the
notice of termination, specify that termination will be on a cut-off basis, in
which event the Company shall relieve the Reinsurer for losses occurring
subsequent to the specified termination date, and that Reinsurer shall not
receive deposit premium installments beyond the date at which termination of the
Reinsurer is effected. The Reinsurer shall within fifteen (15) days of the
termination date return a pro-rata portion of any ceded deposit premium paid
hereunder, calculated as of the termination date, and cash in that amount (less
any applicable ceding commission allowed thereon) and the minimum premium
provisions, if any, shall be waived. (The fraction of the deposit premium shall
equal the number of days from the termination date until the next deposit
becomes due divided by the number of days in the original period covered by the
deposit premium.) Upon final determination of the annual premium for the
Contract, the Reinsurer shall be credited with a portion of premium for this
Contract, in the amount equal to the fraction of the number of days the
terminated Reinsurer participated in the Contract period divided by the number
of days in the Contract period multiplied by the reinsurance premium for the
Contract period.
ARTICLE 21
TERRORISM RECOVERY
A. As respects the Insured Losses of the Company for each Program Year, to the
extent the Company’s total reinsurance recoverables for Insured Losses, whether
collected or not, when combined with the financial assistance available to the
Company under the Act exceeds the aggregate amount of Insured Losses paid by the
Company, less any other recoveries or reimbursements, (the “Excess Recovery”), a
share of the Excess Recovery shall be allocated to the Company and the
Reinsurer. The Company’s share of the Excess Recovery shall be deemed to be an
amount equal to the proportion that the Company’s Insured Losses bear to the
Insurer’s total Insured Losses for each Program Year. The Reinsurer’s share of
the Excess Recovery shall be deemed to be an amount equal to the proportion that
the Reinsurer’s payment of Insured Losses under this Contract bears to the
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



26.

Company’s total collected reinsurance recoverables for Insured Losses. The
Company shall provide the Reinsurer with all necessary data respecting the
transactions covered under this Article.
B. The method set forth herein for determining an Excess Recovery is intended to
be consistent with the United States Treasury Department’s construction and
application of Section 103 (g)(2) of the Act. To the extent it is inconsistent,
it shall be amended to conform with such construction and application,
nevertheless the Company shall be the sole judge as to the allocation of TRIA
Recoveries to this or to other reinsurance Contracts.
C. “Act” as used herein shall mean the Terrorism Risk Insurance Act of 2002 and
any subsequent amendment thereof or any regulations promulgated thereunder.
“Company” shall have the same meaning as “Insurer” under the Act and “Insured
Losses”, and “Program Year” shall follow the definitions as provided in the Act.
ARTICLE 22
VARIOUS OTHER TERMS
A. This Contract shall be binding upon and inure to the benefit of the Company
and Reinsurer and their respective successors and assigns provided, however,
that this Contract may not be assigned by either party without the prior written
consent of the other which consent may be withheld by either party in its sole
unfettered discretion. This provision shall not be construed to preclude the
assignment by the Company of reinsurance recoverables to another party for
collection.
B. The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
C. This Contract shall constitute the entire agreement between the parties with
respect to the Business Covered hereunder. There are no understandings between
the parties other than as expressed in this Contract. Any change or modification
of this Contract shall be null and void unless made by amendment to the Contract
and signed by both parties.
D. Except as may be provided in the Article entitled ARBITRATION, this Contract
shall be governed by and construed according to the laws of the state of the
location of the Company’s principal headquarters’ offices, exclusive of that
state’s rules with respect to conflicts of law.
E. The headings preceding the text of the Articles and paragraphs of this
Contract are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Contract.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



27.

F. This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract.
G. If any provision of this Contract should be invalid under applicable laws,
the latter shall control but only to the extent of the conflict without
affecting the remaining provisions of this Contract.
H. The failure of the Company or Reinsurer to insist on strict compliance with
this Contract or to exercise any right or remedy shall not constitute a waiver
of any rights contained in this Contract nor estop the parties from thereafter
demanding full and complete compliance nor prevent the parties from exercising
any remedy.
I. Each party shall be excused for any reasonable failure or delay in performing
any of its respective obligations under this Contract, if such failure or delay
is caused by Force Majeure. “Force Majeure” shall mean any act of God, strike,
lockout, act of public enemy, any accident, explosion, fire, storm, earthquake,
flood, drought, peril of sea, riot, embargo, war or foreign, federal, state or
municipal order or directive issued by a court or other authorized official,
seizure, requisition or allocation, any failure or delay of transportation,
shortage of or inability to obtain supplies, equipment, fuel or labor or any
other circumstance or event beyond the reasonable control of the party relying
upon such circumstance or event; provided, however, that no such Force Majeure
circumstance or event shall excuse any failure or delay beyond a period
exceeding ten (10) days from the date such performance would have been due but
for such circumstance or event.
J. This Contract should be construed as a separate Contract between each ceding
company, part of the Company, and each participating Reinsurer, provided that
the retention and limit of the Contract shall be calculated as if all involved
ceding companies were one and recovery due hereunder shall be due each ceding
company in direct proportion to its portion of the total loss.
K. All Articles of this Contract shall survive the termination of this Contract
until all obligations between the parties have been finally settled.
L. This Contract may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.
M. Whenever the word “Company” is used in this Contract, such term shall mean
each and all affiliated companies which are or may hereafter be under common
control provided notice be given to the Reinsurers of any newly affiliated
companies which may hereafter come under common control as soon as practicable,
with full particulars as to how such affiliation is likely to affect this
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



28.

Contract. In the event that either Party maintains that such affiliation calls
for altering the terms of this Contract and an agreement for alteration not
being arrived at, then the Business Covered of such newly affiliated company is
covered at existing terms for a period not to exceed (45) forty-five days after
notice by either Party that it does not wish to cover the business of the newly
affiliated company at the existing terms.
N. The term “Reinsurer” shall refer to each Reinsurer participating severally
and not jointly in this Contract and participation of each Reinsurer in this
Contract shall be deemed a separate Contract between the Company and that
Reinsurer. In the event of any failure or default by any Reinsurer to perform
any of its obligations hereunder, no other Reinsurer shall have any obligation
with respect to such failure or default.
O. For purposes of sending and receiving notices and payments required by this
Contract other than in respect of the Articles entitled SERVICE OF SUIT and
RESERVES herein, the reinsured company that is set forth first in the definition
of “Company” is deemed the agent of all other reinsured companies referenced
herein. In no event, however, shall any reinsured company be deemed the agent of
another with respect to the terms of the Article entitled INSOLVENCY.
P. Whenever the content of this Contract requires, the gender of all words shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and the plural. This Contract shall be construed without
regard to any presumption or other rule requiring against the party causing this
Contract to be drafted.
Q. The Company shall furnish the Reinsurer, in accordance with regulatory
requirements, periodic reporting of premiums and losses that relate to the
Business Covered in this Contract as may be needed for Reinsurers’ completion of
financial statements to regulatory authorities.
ARTICLE 23
INTERMEDIARY
A. Towers Perrin Forster & Crosby, Inc. (“Towers Perrin”) is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Company or
the Reinsurer through Towers Perrin, One Stamford Plaza, 263 Tresser Boulevard,
Stamford, Connecticut, 06901-3226. Payments by the Company to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



29.

B. Whenever notice is required within this Contract, such notice may be given by
certified mail, registered mail, or overnight express mail. Notice shall be
deemed to be given on the date received by the receiving party.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]



--------------------------------------------------------------------------------



 



INSOLVENCY FUNDS EXCLUSION
This Contract excludes all liability of the Company arising, by contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund. “Insolvency fund” includes any
guaranty fund, insolvency fund, plan, pool, association, fund or other
arrangement, howsoever denominated, established or governed; which provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns, which has been declared by any competent authority to be insolvent, or
which is otherwise deemed unable to meet any claim, debt, charge, fee or other
obligation in whole or in part.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



1.
NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE-REINSURANCE
(BRMA 35B)
1. This reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.
2. Without in any way restricting the operation of paragraph (1) of this Clause,
this reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations and “critical facilities” as such, or     III.   Installations for
fabricating complete fuel elements or for processing substantial quantities of
“special nuclear material” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

  (a)   where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However, on and after 1st
January 1960, this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof.

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



2.
5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.
6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.
7. Reassured to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Notes: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:

  (a)   All policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.     (b)   With respect to any risk
located in Canada policies issued by the Reassured on or before 31st
December 1958 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



1.
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

A.   It is agreed that the following is excluded hereunder:

  (1)   All business derived directly or indirectly from any Pool, Association
or Syndicate which maintains its own reinsurance facilities.     (2)   (Any Pool
or Scheme, (whether voluntary or mandatory) formed after 1st March, 1968 for the
purpose of insuring property whether on a country-wide basis or in respect of
designated areas. This exclusion shall not apply to so-called Automobile
Insurance Plans or other Pools formed to provide coverage for Automobile
Physical Damage.     (3)   Business written by the Reassured for the same
perils, which is known at the time to be insured by, or in excess of underlying
amounts placed in any Pool, Association or Syndicate formed for the purpose of
writing oil, gas or petro-chemical plants and/or oil or gas drilling rigs.

     Nevertheless, this exclusion does not apply:

  (a)   where the Total Insured Value over all interests of the risk in question
is less than $250,000,000.     (b)   to interests traditionally underwritten as
Inland Marine or Stock and/or Contents written on a Blanket Basis.     (c)   to
Contingent Business Interruption, except when the Reassured is aware that the
key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under (a), above.     (d)  
Risks as follows:         Offices, hotels, apartments, hospitals, educational
establishments, public utilities (other than railroad schedules) and builder’s
risks on the classes of risks specified in this subsection (d) only.

B.   Where this Clause attaches to Catastrophe Excess of Loss Reinsurance
Agreements, the following SECTIONS are added:

  (1)   Nevertheless the Reinsurers specifically agree that liability accruing
to the Reassured from its participation in Residual Market Mechanisms including
but not limited to:

  (a)   “Coastal Pools”
    (b)   All “Fair Plan” and “Rural Risk Plan” Business, and     (c)  
California Earthquake Authority (“CEA”), and Citizens Property Insurance
Corporation (Florida)

(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



2.
for all perils otherwise protected hereunder shall not be excluded, except that
this reinsurance does not include any increase in such liability resulting from:

  (i)   The inability of any other participant in such Residual Market
Mechanisms to meet its liability.     (ii)   Any claim against such Residual
Market Mechanisms or any participant therein, including the Reassured, whether
by way of subrogation or otherwise, brought by or on behalf of any insolvency
fund (as defined in the Insolvency Funds Exclusion Clause incorporated in this
Contract).

(2)   Notwithstanding Paragraph B. above, in respect of the CEA, where an
assessment is made against the Reassured by the CEA, the Reassured may include
in its Ultimate Net Loss only that assessment directly attributable to each
separate loss occurrence covered hereunder. The Reassured’s initial capital
contribution to the CEA shall not be included in the Ultimate Net Loss.   (3)  
Notwithstanding Paragraph B. above, in respect of the Citizens Property
Insurance Corporation, where an assessment is made against the Reassured by the
Citizens Property Insurance Corporation, the maximum loss that the Reassured may
include in the Ultimate Net Loss in respect of any loss occurrence hereunder
shall not exceed the lesser of:

  (a)   The Reassured’s assessment from the Citizens Property Insurance
Corporation for the accounting year in which the loss occurrence commenced, or  
  (b)   The product of the following:

  i)   The Reassured’s percentage participation in the relevant entity for the
accounting year in which the loss occurrence commenced; and     ii)   The
relevant entity’s total losses in such loss occurrence.

Any assessments for accounting years subsequent to that in which the loss
occurrence commenced may not be included in the Reassured’s Ultimate Net Loss
hereunder.
Moreover, notwithstanding Paragraph B. above, in respect of the Citizens
Property Insurance Corporation, Ultimate Net Loss hereunder shall not include
any monies expended to purchase or retire bonds as a consequence of being a
member of the Citizens Property Insurance Corporation, any assessment or any
percentage assessment levied by the Citizens Property Insurance Corporation to
meet the obligations of an insolvent insurer member or other party, or to meet
any obligations arising from the deferment by the Citizens Property Insurance
Corporation of the collection of monies.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



3.
NOTES: Wherever used herein the terms:
“Reassured” shall be understood to mean “Company”, “Reinsured”, “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.
“Agreement” shall be understood to mean “Agreement”, “Contract”, “Policy” or
whatever other term is used to designate the attached reinsurance document.
“Coastal Pools” means liability accruing to the Reassured from its participation
in state Residual Market Mechanisms formed to protect property located in those
states of the United States of America which border the Gulf of Mexico, Hawaii,
Florida, Georgia, South Carolina and North Carolina.
“Pool”, “Syndicate” or “Association” refers to a mandatory or voluntary
collection of unaffiliated insurers, reinsurers or both, who are associated
together and using a common underwriting manager, whether as an employee or as a
third party contractor, for the purposes of accepting risk and providing
insurance or reinsurance either severally or jointly.
“Reinsurers” shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the Reinsurer or Reinsurers.
“Ultimate Net Loss” shall be understood to mean “Loss”, “Net Loss” or whatever
other term is used to designate the amount of loss to which this reinsurance
coverage and the limit and retention of the attached reinsurance document apply.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



TERRORISM EXCLUSION
NMA2930c
Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.
An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:
(i) involves violence against one or more persons; or
(ii) involves damage to property; or
(iii) endangers life other than that of the person committing the action; or
(iv) creates a risk to health or safety of the public or a section of the
public; or
(v) is designed to interfere with or to disrupt an electronic system.
This reinsurance agreement also excludes loss, damage, cost, or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.
Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



FUNGI COVERAGE LIMITATION — NMA 2955
This reinsurance agreement excludes absolutely any loss, damage, cost, expense,
or liability arising from Fungi unless directly caused by or arising from one of
the following listed perils:
Earthquake, Seaquake, Seismic and/or Volcanic Disturbance/Eruption, Hurricane,
Rainstorm, Windstorm, Tornado, Cyclone, Typhoon, Tsunami, Flood, Hail, Freeze,
Ice Storm, Weight of Snow or Ice, Avalanche, Meteor/Asteroid Impact, Landslip,
Landslide, Mudslide, Bush Fire, Forest Fire, Lightning, Explosion, Fire,
Aircraft and Vehicle Impact, Riots, Strikes and Civil Commotion.
Such losses arising from Fungi may only be included in the Reassured’s Net Loss
if they manifest themselves, and are reported to the Reinsured, within 12 months
of the start of the event identified in relation to that Ultimate Net Loss.
Losses arising from Fungi shall not in and of themselves constitute an event for
the purposes of recovery hereunder.
If this reinsurance agreement includes cover for Extra Contractual Obligations
or Excess of Policy Limit payments, then such losses which arise out of claims
where Fungi are present or alleged to be present may be included in the Ultimate
Net Loss but only up to a maximum of 25% of the Ultimate Net Loss.
For the purposes of this reinsurance agreement, Fungi shall be taken to include
any type or form of fungus, mold or mildew and any mycotoxins, spores, scents or
by products produced or released by fungi.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



POLLUTION EXCLUSION CLAUSE
This Contract excludes Loss and/or Damage and/or Costs and/or Expenses arising
from Seepage and/or Pollution and/or Contamination, other than Contamination
from Smoke Damage. Nevertheless, this exclusion does not preclude payment of the
cost of the removal of debris of property damaged by a loss otherwise covered
hereunder, but subject always to a limit of not more than $5,000 plus 25% of the
Company’s Property loss under the original Policy.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT “A” PAGE 1.
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
FIRST PROPERTY CATASTROPHE EXCESS OF LOSS
ARTICLE 3
REINSURANCE COVERAGE
Part One — LIMIT OF COVERAGE
     The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for 100% of the excess Net Loss above an initial
Net Loss to the Company of $50,000,000 each and every Loss Occurrence; but the
Reinsurers shall not be liable for more than $50,000,000 of Net Loss for each
and every such Loss Occurrence.
ARTICLE 5
REINSURANCE PREMIUM
Part One — BASIC ANNUAL PREMIUM
A. The Company shall pay the Reinsurers a deposit premium of $4,625,000 in four
(4) equal installments of $1,156,250 on July 1 and October 1, 2007, and
January 1, and April 1, 2008.
B. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers 1.4160% of its Direct Written Premium Income for the Contract period.
C. As promptly as possible after the end of the Contract period, but not later
than ninety (90) days after the end of such Contract period, the Company shall
provide a report to the Reinsurers setting forth the premium due hereunder,
computed in accordance with Paragraph B, and if the premium so computed is
greater than the previously paid deposit premium, the additional premium shall
hereupon be paid to the Reinsurers. However, if the premium so calculated is
less
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “A” PAGE 2.
than the $4,625,000 deposit premium, the return premiums shall hereupon be
returned to the Company, subject to a minimum premium of $3,700 000.
D. “Direct Written Premium Income” as used in this Contract shall mean the gross
written premium of the Company for the Business Covered hereunder, plus
additions, less return premium for cancellations and reductions, and less
premium for reinsurance that inures to the benefit of this Contract.
Part Two — REINSTATEMENT PREMIUM
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the occurrence of the loss by the sum paid, but the
sum so exhausted shall be reinstated immediately from the time of the occurrence
of the loss.
B. For each amount so reinstated, the Company shall pay an additional premium
calculated by multiplying 100% of the reinsurance premium earned by the
Reinsurer hereon by the percentage that the amount reinstated bears to the limit
(i.e., $50,000,000) of this Contract. Nevertheless, the liability of the
Reinsurers shall never be more than $50,000,000 in respect of any one Loss
Occurrence, nor more than $100,000,000 in all in respect of all losses occurring
during the Contract period.
C. A provisional statement of reinstatement premium due the Reinsurers shall be
prepared by the Company and submitted to the Reinsurers as soon as practicable
after payment of a claim hereunder. The provisional reinstatement premium shall
be based on 100% of the estimated reinsurance premium earned by the Reinsurer
hereunder. The amount of reinstatement premium due Reinsurers shall be offset
against the loss payment due the Company with only the net amount due to be
remitted by the debtor party.
D. As promptly as possible after the reinsurance premium earned by the Reinsurer
hereunder for the just completed coverage period has been finally determined,
the Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” PAGE 1.
EXHIBIT B
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
SECOND PROPERTY CATASTROPHE EXCESS OF LOSS
ARTICLE 3
REINSURANCE COVERAGE
Part One — LIMIT OF COVERAGE
     The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for 100% of the excess Net Loss above an initial
Net Loss to the Company of $100,000,000 each and every Loss Occurrence; but the
Reinsurers shall not be liable for more than $150,000,000 of Net Loss for each
and every such Loss Occurrence.
ARTICLE 5
REINSURANCE PREMIUM
Part One — BASIC ANNUAL PREMIUM
A. The Company shall pay the Reinsurers a deposit premium of $9,750,000 in four
(4) equal installments of $2,437,500 on July 1 and October 1, 2007, and
January 1, and April 1, 2008.
B. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers 2.9851% of its Direct Written Premium Income for the Contract period.
C. As promptly as possible after the end of the Contract period, but not later
than ninety (90) days after the end of such Contract period, the Company shall
provide a report to the Reinsurers setting forth the premium due hereunder,
computed in accordance with Paragraph B, and if the premium so computed is
greater than the previously paid deposit premium, the additional premium shall
hereupon be paid to the Reinsurers. However, if the premium so calculated is
less than the $9,750,000 deposit premium, the return premiums shall hereupon be
returned to the Company, subject to a minimum premium of $7,800,000.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” PAGE 2.
D. “Direct Written Premium Income” as used in this Contract shall mean the gross
written premium of the Company for the Business Covered hereunder, plus
additions, less return premium for cancellations and reductions, and less
premium for reinsurance that inures to the benefit of this Contract.
Part Two — REINSTATEMENT PREMIUM
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the occurrence of the loss by the sum paid, but the
sum so exhausted shall be reinstated immediately from the time of the occurrence
of the loss.
B. For each amount so reinstated, the Company shall pay an additional premium
calculated by multiplying 100% of the reinsurance premium earned by the
Reinsurer hereon by the percentage that the amount reinstated bears to the limit
(i.e., $150,000,000) of this Contract. Nevertheless, the liability of the
Reinsurers shall never be more than $150,000,000 in respect of any one Loss
Occurrence, nor more than $300,000,000 in all in respect of all losses occurring
during the Contract period.
C. A provisional statement of reinstatement premium due the Reinsurers shall be
prepared by the Company and submitted to the Reinsurers as soon as practicable
after payment of a claim hereunder. The provisional reinstatement premium shall
be based on 100% of the estimated reinsurance premium earned by the Reinsurer
hereunder. The amount of reinstatement premium due Reinsurers shall be offset
against the loss payment due the Company with only the net amount due to be
remitted by the debtor party.
D. As promptly as possible after the reinsurance premium earned by the Reinsurer
hereunder for the just completed coverage period has been finally determined,
the Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” PAGE 1.
EXHIBIT C
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
THIRD PROPERTY CATASTROPHE EXCESS OF LOSS
ARTICLE 3
REINSURANCE COVERAGE
Part One — LIMIT OF COVERAGE
     The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for 100% of the excess Net Loss above an initial
Net Loss to the Company of $250,000,000 each and every Loss Occurrence; but the
Reinsurers shall not be liable for more than $200,000,000 of Net Loss for each
and every such Loss Occurrence.
ARTICLE 5
REINSURANCE PREMIUM
Part One — BASIC ANNUAL PREMIUM
A. The Company shall pay the Reinsurers a deposit premium of $9,500,000 in four
(4) equal installments of $2,375,000 on July 1 and October 1, 2007, and
January 1, and April 1, 2008.
B. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers 2.9086% of its Direct Written Premium Income for the Contract period.
C. As promptly as possible after the end of the Contract period, but not later
than ninety (90) days after the end of such Contract period, the Company shall
provide a report to the Reinsurers setting forth the premium due hereunder,
computed in accordance with Paragraph B, and if the premium so computed is
greater than the previously paid deposit premium, the additional premium shall
hereupon be paid to the Reinsurers. However, if the premium so calculated is
less than the $9,500,000 deposit premium, the return premiums shall hereupon be
returned to the Company, subject to a minimum premium of $7,600,000.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” PAGE 2.
D. “Direct Written Premium Income” as used in this Contract shall mean the gross
written premium of the Company for the Business Covered hereunder, plus
additions, less return premium for cancellations and reductions, and less
premium for reinsurance that inures to the benefit of this Contract.
Part Two — REINSTATEMENT PREMIUM
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the occurrence of the loss by the sum paid, but the
sum so exhausted shall be reinstated immediately from the time of the occurrence
of the loss.
B. For each amount so reinstated, the Company shall pay an additional premium
calculated by multiplying 100% of the reinsurance premium earned by the
Reinsurer hereon by the percentage that the amount reinstated bears to the limit
(i.e., $200,000,000) of this Contract. Nevertheless, the liability of the
Reinsurers shall never be more than $200,000,000 in respect of any one Loss
Occurrence, or more than $400,000,000 in all in respect of all losses occurring
during the Contract period.
C. A provisional statement of reinstatement premium due the Reinsurers shall be
prepared by the Company and submitted to the Reinsurers as soon as practicable
after payment of a claim hereunder. The provisional reinstatement premium shall
be based on 100% of the estimated reinsurance premium earned by the Reinsurer
hereunder. The amount of reinstatement premium due Reinsurers shall be offset
against the loss payment due the Company with only the net amount due to be
remitted by the debtor party.
D. As promptly as possible after the reinsurance premium earned by the Reinsurer
hereunder for the just completed coverage period has been finally determined,
the Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 



--------------------------------------------------------------------------------



 



Contract No. E25016/E25017/E25018.07
and signed in New York, New York, this 24th day of July, 2007.

                  TOWER INSURANCE COMPANY OF NEW YORK         TOWER NATIONAL
INSURANCE COMPANY         PRESERVER INSURANCE COMPANY         MOUNTAIN VALLEY
INDEMNITY COMPANY         NORTH EAST INSURANCE COMPANY    
 
           
 
  BY   /s/ Marina Contiero
 
   
 
           
 
  TITLE   Vice President
 
   

PROPERTY CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
(EFFECTIVE JULY 1, 2007)
(TOWERS PERRIN LOGO) [y50172y5017201.gif]

 